department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact persone numeer contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend p state q organization x date dear date date employer id number contact person id number contact telephone number contact fax number uil issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts you were formed as a corporation on date x in the state of p your articles of incorporation state your specific purpose is to provide at-risk youth the resources to intern in the entertainment industry your application_for exemption states your purpose is to provide resources and outlets for musical and artistic creations you are a membership_organization that will provide entertainment employment the basic fundamentals of your membership are to provide public awareness and creativity your membership requirements state that artists must promote given the authority the record label bring public awareness and most of all be their creative selves the responsibilities of membership are for members to give back to the community by creating their own non-profit organizations or donating in support of a non-profit of your time is spent on operating the record label your record label activities include technical engineering and vocal recording put towards creating an artist’s music and sound some projects may include photo shoots for the artist that are either promotional or for a portfolio you provide the opportunity to intern in letter rev catalog number 47630w the entertainment industry as well as give advisement you will own rights to any intellectual_property that pertains to your projects whether it will be assisting conducting or promoting you select artists by looking for passionate artists that love their craft and work hard to make it in the industry you also select artists according to their mind set and what goals they have regarding their music and the industry there are no recent artists signed to the label at this time when there are artists signed they will receive compensation from a percentage of their work sold when we asked for samples of contracts you only submitted a photograph and video release form records will be sold under contract to big or small businesses in any city stores or shops this will be handled by your marketing department and sales department prices for any materials eg cds will be determined by the sales department you will hold monthly themed photo shoots where the artists have to dress up and practice age appropriate poses this is extremely important for the industry there will also be red carpet events training for those and over individuals will be introduced to red carpet events and will be trained to host network and coordinate with entities also exposure to the entertainment industry through you includes attending local events and being introduced as a nonprofit youth program you will introduce youth to the option of formulating a nonprofit for themselves so they may succeed in life versus working for industries at a minimum rate you will seek out local churches schools or charities to assist in volunteering their time to help a cause you work with another non-profit organization on charitable events for the youth of the community charitable events may include a showcase of musicians with live entertainment educational speeches for the underprivileged or a program in preventing cruelty or bullying the live entertainment might provide education and awareness for the community to prevent bullying in schools or teen centers the events also enable you reach out to those that may value the opportunity to intern in the entertainment industry or reach those seeking free advisement the events may include food for homeless or low income families as well as clothes or donations the participants of these events are either assigned or volunteered by musicians artists bands dj’s or equipment stage crew they also include motivational educational or awareness speakers are open to volunteers and the community participants must be years old or older you did not indicate the percentage of time or funds spent on your charitable activities but you did indicate that you plan to have monthly events these events law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_66_178 1966_1_cb_138 states a nonprofit organization created to foster and develop the arts by sponsoring a public art exhibit at which the works of unknown but promising artists are selected by a panel of qualified judges for viewing and are gratuitously displayed is exempt from federal_income_tax under sec_501 of the code revrul_67_392 held that a nonprofit organization which encourages and promotes the advancement of young musical artists by conducting weekly work-shops sponsoring public concerts by the artists and securing paid engagements for the artists to improve their professional standing may be exempt from federal_income_tax under sec_501 of the internal_revenue_code of revrul_76_152 c b states a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law you are not as described in sec_501 of the code because you are not organized and operated exclusively for exempt purposes you fail the operational_test as you are not operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 of the regulations you spend of your time on the record label activities as explained in sec_1_501_c_3_-1 of the regulations you will not be regarded as operated exclusively for one or more exempt purposes because more than an insubstantial amount of your activities further nonexempt purposes in 263_fsupp_924 the government retroactively revoked the taxpayer's exempt status concluding that for the previous five years the taxpayer was engaged primarily if not solely in publishing activities the court noted that to qualify for sec_501 exemption the taxpayer must be organized and operated exclusively for an exempt_purpose the court rejected the taxpayer's argument that rather than its primary activity the court should focus on the end to which that activity was taken namely religious education the court pointed out that the taxpayer's sole activity and purpose was the carrying on of the publishing trade and held that the taxpayer's purpose rather than its goals were the focus of sec_501 you are unlike the organization described in revrul_67_392 which promoted the advancement of young musical artists by conducting weekly workshops sponsoring public concerts by the artists and securing paid engagements you are looking for promising artists to create records and then sell them in a commercial letter rev catalog number 47630w manner any educational or charitable activities you conduct are incidental to your commercial purpose of operating a record label you are very similar to the organization described in better business bureau of washington d c inc because the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes although you may have opportunities for students to learn about the recording industry any educational_purposes are overshadowed by the commercial nature of your activities you are similar to the organization in fides publishers assn which printed published and sold products to promote religious culture the organization argued that rather than focusing on its primary activity the court should focus on the end to which that activity was taken namely religious education you have indicated your purpose is to advance the education of the artists through the production and distribution of their music much like the organization in this case you mark up and sell your products to stores the end result of your distributions includes some education of the artists but your purpose is to purchase and distribute records not advance education for this reason your record label activity is furthering a commercial rather than an exempt_purpose under c additionally you are not as defined in sec_1_501_c_3_-1gi of the regulations because you are operating for the private interest of your members whose music you produce and sell moreover the education of the students or the charitable activities you may conduct is secondary to record label activities you are not like the organization in revrul_66_178 because you are a membership_organization consisting of musical artists for whom you produce records and sell the artist members also earn money for the records sold thus you are operating for the private benefit of your members you are like the organization in revrul_76_152 because the artists whose musical works are promoted and sold are directly benefiting from your operations therefore you have a more than insubstantial non-exempt purpose conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for charitable or educational_purposes within the meaning of sec_501 of the code because you operate in a commercial manner for the private interests of your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh if you agree street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
